People v Muhammad (2022 NY Slip Op 06404)





People v Muhammad


2022 NY Slip Op 06404


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: LINDLEY, J.P., PERADOTTO, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (202/22) KA 18-01853.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vHANZA MUHAMMAD, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.